CRANDALL, Presiding Judge.
Movant appeals from the trial court’s denial of his Rule 27.26 motion after an evi-dentiary hearing. In the original proceeding, movant pleaded guilty to five counts of first degree robbery with a dangerous weapon and was sentenced to fifteen years imprisonment for each count, the sentences to run concurrently.
On appeal, movant contends that his plea of guilty was involuntary; that he was denied effective assistance of counsel; and that he was not completely advised of his rights at the guilty-plea proceeding.
We have carefully reviewed the transcript, the legal file, and the briefs filed on appeal. We conclude that the judgment of the trial court in this Rule 27.26 proceeding is based on findings of fact which are not clearly erroneous. An extended opinion would have no precedential value. The judgment of the trial court is affirmed pursuant to Rule 84.16(b).
REINHARD and CRIST, JJ., concur.